The Attorney               General       of Texas
                                           April    14,   1978

JOHN L. HILL
Attorney General

                     Honorable John Wtlson                       Opinion No. H-1154
                     Chairman
                     House Committee on Health                    Re: Meetings of a county child
                       and Welfare                                welfare board.
                     State Capitol
                     Austin, Texas 701ll
                     Dear Mr. Wilson:
                            You have requested our opinion concerning the legality of certain closed
                     meetings of the Montgomery County Child Welfare Board. You ask whether
                     the Board may review case files of recipients of or applicants for public
                     assistance without violating article 695c, section 33, V.T.C.S. -You also ask
723 Man. sulo $10    whether the Board may meet in closed session to discuss such a case file.
+4olJsDn. TX. 770x
7w2zsmol
                            Article 695a, section 4, V.T.C.S., provides for the creation of a child
                     welfare board by a county commissioners’ court and states that “it shall
                     perform such duties as may be required of it by the said Commissioners’
                     Court and the State Department of Public Welfare. . . .” The contract
                     between the Montgomery County Commissioners’ Court and the Department
                     establishes the following duties for the Board among others:
                                 1) To develop M estimated budget and recommend
                                    it to the Commissioners’ Court.
                                 2)To implement the policies of the Commis-
                                   sionem’ Court not In conflict with those of the
                                   Department.

                                 3)To review and approve expenditures on behalf
                                   of child welfare.
                                 4)To approve the expenditure of local funds by
                                   the staff of the Department for purposes for
                                   which the Commissionem’ Court has allocated
                                   funds.




                                                     p.   4679
                                                                                                       .
+4   :   :




              Honorable John Wilson -       Page 2     (R-1154)


              The contract also provides that the Board will have access to all case records
              subject to applicable state laws concerning confidentiality.
              Article 595c, section 33, pro*ides in part:

                           (1) It shall be unlawful, except for purposes directly
                          connected with the administration of general assistance, aid
                          to dependent children, or social services programs, and in
                          accordance with the rules and regulations of the State
                          Department, for any person or persons to solicit, disclose,
                          receive, make use of, or to authorize, knowingly permit,
                          participate in, or acquiesce in the use of, any list of, or
                          names of, or any information concerning, persons applying
                          for or receiving such assistance, directly or indirectly
                          derived from the records, papers, files, or communications
                          of the State Department or subdivisions or agencies thereof,
                          or acquired in the course of the performance of official
                          duties.
                     It would seem beyond question that the review of case files by the Board is
              “directly connected with the administration of . . . assistance.” Since the Board’s
              access to these files is provided ,by a contract with the Department of Public
              Welfare, in our opinion the review of case files by the Board would not violate
              article 695c, section 33.
                     Your second question involves the application of article 6252-17, V.T.C.S., the
               Gpen Meetings Act. Section l(c) thereof defines “governmental body” to include
               “every deliberative body having rule-making or quasi-judicial power and classified
               as a department . . . of a county. . . .” Article 995a, section 4, provides that a
               Commissioners’ Court may appoint “a Child Welfare Board for the county.” The
               members “hold office during the pleasure of the Commissioners’ Court.” The size
               of the Board is determined by the Commissionem’ Court. These provisions, in
               conjunction with those of the contract reproduced above, indicate that the Board is
               a department of the County, notwithstanding the fact that it is also “an entity of
               the State Department of Public Welfare for the purposes of providing coordinated
               state and local public welfare services for children and their families . . .I’ Thus
               whether the Board is a “governmental body” within the Open Meetings Act depends
               upon whether it is a “deliberative body having rule-making or quasi-judicial
             ~.power. . . .”
                    ln Attorney General Opinion H-467 (1974) we stated:

                          Rule-making authority is legislative in nature and involves
                          broad policy considerations.      (CitatiOtE omitted).   An




                                                      p.    4690
      *   .
.
     . .
 a I. , *
* .
         Honorable John Wilson -      Page 3    (II-1154)


                     administrative agency determining the rights of one or more
                     parties under a general rule, regulation, ordinance, or
                     statute is exercising a quasi-judicial power. (citations
                     omitted).
         We need not decide whether the approval of expenditures would be an exercise of a
         quasi-judicial power, for in our view the implementation of policies of the
         nCommissionem’ Court not in conflict with the State Department of Public
         Welfare’s policies” involves the exerciae of rule-making authority.   Thus in our
         opinion the Board is a governmental body under the Open Meetings Act.
                Nevertheless, we believe the Board may meet in executive session for the
         limited purpose of discussing case files where an open meeting would result in a
         violation of section 33 of article 695~. A Colorado appellate court was faced with
         a similar question jnvolving meetings of the Denver Inter-Agency Committee on
         Child Abuse. The Committee was subject to the provisions of The Colorado Public
         Meetings Law, but another statute prohibited disclosure of the contents of child
         abuse reports. The court concluded that the committee could meet in executive
         session to discuss child abuse reports. Gillies v. Schmidt, 556 P.2d 82 (Cola. Ct.
         App. 1976).
                It is our view that Texas law compels the conclusion that such limited closed
          sessions are not “meetings” within article 6252-17, section l, for the consideration
          of information made confidential by law does not constitute the discussion of
          ‘public business.” Attorney General Opinions H-780 (19761,H-464 (1974).

                                            SUMMARY
                     The Montgomery County Child Welfare Board is a govern-
                     mental body within the meaning of the Open Meetings Act
                     but may meet in closed session for the limited purpose of
                     discussing particular case files of persons receiving or
                     applying for public assistance.




                                                     Attorney General of Texas




                                                    p.   4681
-   .




    Honorable John Wilson   -   Page 4   (R-1154)




    Opinion Committee




                                         p.   4682